Andrias and Saxe, JJ.,
dissent in part in a memorandum by Saxe, J., as follows: Because I take issue with the majority’s conclusion affording plaintiff a new trial on the issue of damages, I dissent, and would reverse and dismiss the complaint.
As the majority states, a broker who negligently fails to procure a policy is liable to the insured, and the extent of its liability is defined as that sum for which the insurer would have been liable had the policy been in force. Plaintiff contends that since the standard is that which the insurer would have paid, its damages may be proved simply by testimony by the independent insurance adjuster hired by the insurer, indicating the amount the insurer would have paid based upon the adjuster’s assessment and recommendation.
This misstates plaintiff’s burden of proof, since were plaintiff to sue its insurer to recover under a viable policy, the plaintiff’s obligation would be to prove its actual damages, by evidence in admissible form (see, Falchook Mkts. v Warner Reciprocal Insurers, 42 NY2d 1063). Indeed, the burden to prove actual damages by admissible evidence is the applicable standard in all professional malpractice cases (see, e.g., Lavanant v General Acc. Ins. Co., 212 AD2d 450). There is no reason why plaintiff’s burden of proof, where the insurance broker steps into the *233place of the insurer for purposes of liability, should be satisfied by the opinion of an independent insurance adjuster as to what the insurer would have paid pursuant to his recommendation, which recommendation was formed on the basis of undisclosed underlying facts.
Accordingly, I agree with the majority at least to the following extent: (a) the plaintiff failed to sustain its burden to present a competent showing of actual damages; (b) the conclusions reached by the independent adjuster were based upon evidence not before the jury, and his testimony was entirely hearsay; and (c) the plaintiff’s burden of proof may not be satisfied solely by such hearsay.
However, I differ from the majority in that I conclude that as a result of plaintiff’s failure to satisfy its burden of proof, the verdict must be set aside and plaintiff’s complaint dismissed.
Normally, when this Court determines that the plaintiff failed to present sufficient evidence to support a verdict in its favor, the result is dismissal of the case (see, 8 Weinstein-Korn-Miller, NY Civ Prac ¶ 4404.06; Cohen v Hallmark Cards, 45 NY2d 493, 498). A new trial may be ordered where the jury’s findings are contrary to the weight of the evidence (see, CPLR 4404 [a]; Cohen v Hallmark Cards, supra), or where required by the interest of justice, such as where the court made important errors in rulings such that the plaintiff was thereby prevented from putting on its full case (see, e.g., Smith v Kuhn, 221 AD2d 620 [trial court erroneously excluded relevant evidence]).
Neither circumstance is presented here. Plaintiff affirmatively chose to limit its case to the testimony of the independent insurance adjuster and the accountant he hired, although the conclusions they reached were based upon the findings of the salvor, who was not called to testify. Plaintiff presumably made that choice due to its concerns about relying upon the testimony of an expert who was previously convicted of crimes related to insurance fraud. Nevertheless, the decision to present the case in this way was freely and knowingly made. The failure of proof was the result of that choice.
The trial court made no erroneous ruling preventing the plaintiff from offering direct evidence of its actual loss. Neither its acceptance of plaintiff’s theory of damages nor its elicitation of testimony from a witness in any way constituted errors such as would justify awarding plaintiff a new trial. It is not the obligation of the Trial Judge to inform the plaintiff that its theory of damages is incorrect, or that its showing is insufficient. Nor should questioning of a witness by the court, geared to*234ward clarifying or expediting a witness’s testimony, put the plaintiff who has offered insufficient evidence in a better position, entitling it to a new trial to which it would otherwise not be entitled. Granting a new damages trial under these circumstances is supported by neither statute nor case law.